
	
		II
		110th CONGRESS
		1st Session
		S. 2097
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify the optional method of computing
		  net earnings from self-employment.
	
	
		1.Short titleThis Act may be cited as the
			 Farmer Tax Fairness Act of
			 2007.
		2.Modification to
			 optional method of computing net earnings from self-employment
			(a)Amendments to
			 the Internal Revenue Code of 1986
				(1)In
			 generalThe matter following
			 paragraph (15) of section 1402(a) of the Internal Revenue Code of 1986 is
			 amended—
					(A)by striking $2,400 each
			 place it appears and inserting the upper limit, and
					(B)by striking $1,600 each
			 place it appears and inserting the lower limit.
					(2)DefinitionsSection 1402 of such Code is amended by
			 adding at the end the following new subsection:
					
						(l)Upper and lower
				limitsFor purposes of
				subsection (a)—
							(1)Lower
				limitThe lower limit for any
				taxable year is the sum of the amounts required under section 213(d) of the
				Social Security Act for a quarter of
				coverage in effect with respect to each calendar quarter ending with or within
				such taxable year.
							(2)Upper
				limitThe upper limit for any
				taxable year is the amount equal to 150 percent of the lower limit for such
				taxable
				year.
							.
				(b)Amendments to
			 the Social Security Act
				(1)In
			 generalThe matter following
			 paragraph (15) of section 211(a) of the Social
			 Security Act is amended—
					(A)by striking $2,400 each
			 place it appears and inserting the upper limit, and
					(B)by striking $1,600 each
			 place it appears and inserting the lower limit.
					(2)DefinitionsSection 211 of such Act is amended by
			 adding at the end the following new subsection:
					
						(k)Upper and lower limitsFor purposes of subsection (a)—
							(1)The lower limit for any taxable year is the
				sum of the amounts required under section 213(d) for a quarter of coverage in
				effect with respect to each calendar quarter ending with or within such taxable
				year.
							(2)The upper limit for any taxable year is the
				amount equal to 150 percent of the lower limit for such taxable
				year.
							.
				(3)Conforming
			 amendmentSection 212 of such
			 Act is amended—
					(A)in subsection (b), by striking
			 For and inserting Except as provided in subsection (c),
			 for; and
					(B)by adding at the end the following new
			 subsection:
						
							(c)For the purpose of determining average
				indexed monthly earnings, average monthly wage, and quarters of coverage in the
				case of any individual who elects the option described in clause (ii) or (iv)
				in the matter following section 211(a)(15) for any taxable year that does not
				begin with or during a particular calendar year and end with or during such
				year, the self-employment income of such individual deemed to be derived during
				such taxable year shall be allocated to the two calendar years, portions of
				which are included within such taxable year, in the same proportion to the
				total of such deemed self-employment income as the sum of the amounts
				applicable under section 213(d) for the calendar quarters ending with or within
				each such calendar year bears to the lower limit for such taxable year
				specified in section
				211(k)(1).
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
